Case 3:21-mc-80007-SK Document 1-2 Filed 01/12/21 Page 1 of 5




          EXHIBIT 1
   
                               
                    Case 3:21-mc-80007-SK
            Case 2:20-cv-00240-JRG      Document Document   1-208/21/20
                                                    29-1 Filed   Filed 01/12/21
                                                                          Page 1 Page  2 of 5 #: 2967
                                                                                 of 4 PageID



                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                           MARSHALL DIVISION




             MAPLEBEAR INC. DBA INSTACART,

                                      Plaintiff,
                   v.                                        Civil Action No. 2:20-cv-00240-JRG

             CORNERSHOP TECHNOLOGIES, INC.;
             CORNERSHOP TECHNOLOGIES LLC;
             DELIVERY TECHNOLOGIES US, INC.;
             DOES 1-10,

                                      Defendant.


                         DECLARATION OF JUAN PABLO CUEVAS IN SUPPORT OF
                        CORNERSHOP’S RESPONSE TO PLAINTIFF’S MOTION FOR
                   PRELIMINARY INJUNCTION AND MOTION FOR EXPEDITED DISCOVERY




                                                       1
             sf-4320578
   
                               
                    Case 3:21-mc-80007-SK
            Case 2:20-cv-00240-JRG      Document Document   1-208/21/20
                                                    29-1 Filed   Filed 01/12/21
                                                                          Page 2 Page  3 of 5 #: 2968
                                                                                 of 4 PageID



             I, Juan Pablo Cuevas, declare:

                           1. I am co-founder of Cornershop Technologies, Inc. and currently serve as its Chief

             Operating Officer and Vice President of Products. I have been involved with Cornershop’s

             business development since its formation in Chile in 2015. I have personal knowledge of the

             facts stated in this declaration and, if called as a witness, I could and would testify competently

             as to them.

                           2. Cornershop is one of the largest delivery apps in Latin America. It facilitates

             grocery delivery services to customers by Cornershop’s shoppers from local brick-and-mortar

             stores. It operates in countries including Chile, Brazil, Peru, Columbia, Mexico, and Canada.

             Cornershop’s virtual storefronts in those countries contain pictures, descriptions, and prices of

             products available for purchase.

                           3. Cornershop operates more than a thousand storefronts throughout Latin America.

             To the best of my knowledge, Instacart does not operate in Latin America.

                           4. Cornershop provides an additional channel for its partner grocers to promote their

             products. Cornershop’s partner grocers in Latin America frequently ask Cornershop to rely on

             their websites to populate product images, descriptions, and prices in their corresponding virtual

             storefronts on Cornershop’s platform. This ensures that the information is consistent, accurate,

             and recent. To my knowledge, Cornershop has not received complaints from Latin American

             grocers for its routine sourcing of product images and information from them. This is true even

             for U.S. based companies, like Walmart, which operate in Latin America.

                           5. Since its founding in 2015, Cornershop has had approximately 1,500 employees,

             2,000 vendors, and 100,000 contractors. Among Cornershop’s contractors are shoppers who pick




             sf-4320578
   
                               
                    Case 3:21-mc-80007-SK
            Case 2:20-cv-00240-JRG      Document Document   1-208/21/20
                                                    29-1 Filed   Filed 01/12/21
                                                                          Page 3 Page  4 of 5 #: 2969
                                                                                 of 4 PageID



             up groceries from physical stores and deliver them to Cornershop’s customers on a transactional

             basis.

                           6. Many factors have contributed to Cornershop’s success. An important factor has

             been the quality of its customer service. Our motto is “groceries delivered in 1 hour,” and we

             never cease striving to meet that goal. Cornershop attracts skilled shoppers who are resourceful

             at locating products, careful at bagging and delivering fragile groceries, and on time.

                           7. Equally important is Cornershop’s sleek front end app, which is user-friendly and

             easy to navigate. Users can, for example, search and sort products among different stores, apply

             product promotions, add delivery instructions, set preferred delivery time, review details of the

             assigned shopper, and track the delivery in real-time. A popular feature of Cornershop’s app is

             its notification feature. This feature notifies a customer when the Cornershop shopper has begun

             shopping so that the customer can contact the shopper directly with instructions, if so desired.

                           8. Another factor that has contributed to Cornershop’s success is its experience and

             success with recruiting partner grocers. Partnerships reduce price markups and increase sales.

             For its initial launch in Chile, Cornershop partnered with very small stores belonging to the

             founders’ friends. It similarly launched in Brazil and Peru with no partners at all. Today,

             Cornershop has thousands of partners in these countries.

                           9. Product images and information on Cornershop’s virtual storefronts can be

             obtained from many sources. The specific product information and images displayed on

             Cornershop’s storefronts are not the reason for its business success. After Cornershop removed

             from its U.S. platform images and product information sourced from Instacart in July, it

             witnessed little impact on sales and actually gained several partner grocers.




             sf-4320578
   
                               
                    Case 3:21-mc-80007-SK
            Case 2:20-cv-00240-JRG      Document Document   1-208/21/20
                                                    29-1 Filed   Filed 01/12/21
                                                                          Page 4 Page  5 of 5 #: 2970
                                                                                 of 4 PageID



                           10. Cornershop launched 50 virtual storefronts in the U.S. in May of this year serving

             customers in Miami, Florida and Dallas, Texas only. Today, it operates 77 virtual storefronts in

             Tampa, Orlando, Jacksonville, Dallas, and Miami.

                           11. I am aware that Instacart sent a cease-and-desist letter to Cornershop on July 13,

             2020. Upon receiving that letter, Cornershop immediately instructed its third party vendor,

             DataWeave, to cease obtaining data and images from Instacart’s websites. I understand that

             DataWeave followed our instruction. I have informed the employees who direct data gathering

             for grocery items that Instacart sites should never be scraped going forward.



                      I declare under penalty of perjury under the laws of the United States of America that the

             foregoing is true and correct. Executed on the 21st day of August 2020, at Santiago, Chile.



                                                                     Juan Pablo Cuevas




             sf-4320578
